     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Pamela Julian,                                     No. CV-16-00576-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Swift       Transportation           Company
     Incorporated, et al.,
13
                    Defendants.
14
15          Plaintiffs believe they should have been paid for attending the first day of a three-

16   day orientation to become drivers for Swift Transportation Co. of Arizona, LLC. Plaintiffs
17   also believe they should have been paid for the time they spent studying during their
18   behind-the-wheel training period. There are genuine disputes of material fact whether

19   Swift should have paid Plaintiffs for the first day of orientation but Plaintiffs are entitled
20   to summary judgment that the time they spent studying should have been compensated.
21                                        BACKGROUND

22          Individuals wishing to work as drivers for Swift submitted applications online. If
23   Swift “approved” an application, it contacted the individual and told him to report to a
24   Swift terminal for a three-day orientation. Swift paid for the individual’s travel to the

25   terminal and paid for the individual’s hotel room during the orientation. When telling an
26   individual where to report, Swift also told him to bring extra clothing and “[b]e prepared
27   to leave from orientation for up to 6 weeks for training with mentor.” Swift warned the

28   individuals attending the orientation that they might be “terminated and sent home
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 2 of 12



 1   immediately” if they did not comply with all of Swift’s policies. Swift promised to pay
 2   some individuals for all three days but did not make this promise to everyone. Thus, while
 3   some individuals arrived at the orientation expecting to be paid for all three days, others
 4   arrived expecting they would be paid only for the second and third days.
 5          The parties disagree on what occurred during the first day of orientation. According
 6   to Swift, “most” of the first day was “spent on drug tests, driving tests, and medical exams.”
 7   Those tests were necessary to ensure the individuals were legally qualified to work as
 8   drivers. (Doc. 216 at 12). Plaintiffs agree some time was spent on those tasks but assert
 9   the majority of the first day was spent on “Swift-specific” information, such as Swift’s
10   “Expectations & Code of Conduct,” the meaning of Swift’s motto, and the role drivers play
11   in accomplishing Swift’s goals. (Doc. 213 at 11). There are genuine disagreements about
12   what occurred on the first day but, viewed in the light most favorable to Swift, a reasonable
13   jury could conclude the first day was primarily focused on ensuring the individuals were
14   qualified to work as drivers.
15          The record does not establish whether Swift promised individuals long-term
16   employment prior to the first day of orientation. In support of their view that individuals
17   attended orientation believing it was the first stage of long-term employment, Plaintiffs
18   point to Swift’s communications with the individuals before they arrived at orientation.
19   Those communications included a warning that non-compliance with Swift’s policies
20   might lead to “termination,” seemingly indicating the individuals had already been hired.1
21   In addition, some individuals attending the first day had recently completed the “Swift
22   Academy” to obtain their commercial driver’s license. Those individuals were expecting
23   to have the tuition for that program taken out of their subsequent paychecks. (Doc. 207 at
24   12). Thus, those individuals likely expected the orientation was simply the start of
25   permanent employment. The parties have not, however, identified the formal promises, if
26   any, made to those individuals nor have the parties identified the percentage of individuals
27
     1
       Swift now argues its communications used “termination” to refer to “termination from
28   the orientation rather than from employment.” (Doc. 216 at 14). Swift does not cite any
     evidence supporting this interpretation.

                                                 -2-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 3 of 12



 1   attending the first day of orientation who came from the Swift Academy.
 2          In support of its view that the individuals attended orientation without expectation
 3   of long-term employment Swift points to a communication where Swift informed
 4   individuals prior to the first day that it held “new applicants” to the same standards it held
 5   its employees. Swift cites that reference to “applicants” as evidence it did not view the
 6   attendees at the first day as already employed by Swift. Swift also points to evidence that
 7   “approximately 25-30% of those who start Swift’s orientation are not hired.” (Doc. 216-4
 8   at 2). Swift admits it “hired” the individuals as of the second day of orientation. Therefore,
 9   up to 30% of the individuals who reported for the first day of orientation were immediately
10   disqualified and did not attend the second day of orientation. The fact that 30% of the
11   individuals did not progress to the second day supports Swift’s position that the first day
12   was a continuation of the application process.
13          Once Plaintiffs completed their three-day orientation, they began their behind-the-
14   wheel training with a mentor. During that training, Plaintiffs were expected to study
15   materials provided by Swift to prepare for three Swift-specific tests. Those tests were
16   administered at the end of the behind-the-wheel training and Plaintiffs had to obtain passing
17   scores to remain working for Swift. It is undisputed that Swift instructed Plaintiffs “that
18   during their time on the road, whenever legally possible, they must be on duty, not driving
19   and engaged in the learning process; actively studying.” (Doc. 216-5 at 16). Swift explains
20   its intent was for Plaintiffs to study only during “paid ‘on duty’ time.” (Doc. 216-5 at 17).
21   Swift states it never instructed Plaintiffs to study while they were logged as “sleeper berth.”
22   There is admissible evidence, however, that Plaintiffs studied while logged as “sleeper
23   berth.” (Doc. 159-2 at 110-111). And there is admissible evidence that Plaintiffs’ mentors
24   knew such studying was taking place. (Doc. 159-2 at 110-111). Accordingly, based on
25   the parties’ briefing, the present disagreement is not whether Plaintiffs studied while logged
26   as “sleeper berth,” but whether Plaintiff should have been paid for that time.
27                                           ANALYSIS
28          Plaintiffs believe they should have been paid for the first day of orientation because,


                                                  -3-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 4 of 12



 1   in their view, the first day of orientation was devoted almost entirely to Swift-specific
 2   information. Plaintiffs also argue they should have been paid for the time they spent
 3   studying while logged as “sleeper berth” because the studying was a necessary part of their
 4   job and Swift either knew or should have known that they were studying while logged as
 5   “sleeper berth.” Swift believes both of these issues should be resolved via a trial.
 6          I.     There are Disputes of Fact When Plaintiffs Became Employees
 7          Determining when Plaintiffs became “employees”—and thereby entitled to be paid
 8   under the Fair Labor Standards Act (“FLSA”)—requires an evaluation of the “economic
 9   reality” of the parties’ relationship as of the first day of orientation. Hale v. State of Ariz.,
10   993 F.2d 1387, 1393 (9th Cir. 1993). As explained in the prior Order, the Ninth Circuit
11   has used different multi-factor tests for determining employment status. (Doc. 207 at 10).
12   But an unpublished Ninth Circuit decision addressing a factual scenario very similar to the
13   present one appears to be the best guidance available.
14          In Nance v. May Trucking Company, 685 Fed. Appx. 602 (9th Cir. 2017), the Ninth
15   Circuit addressed whether truck drivers should have been compensated for attending “a
16   mandatory, three-day, orientation program.” Id. at 604. In the panel’s view, the crucial
17   facts for resolving that issue were that the drivers attended “the three-day orientation
18   without expectation of pay” and the drivers were “not guaranteed work upon completion
19   of the program.” Id. Based on those facts, the orientation was the trucking company’s
20   “method of ascertaining its drivers’ training and abilities.” Id. Thus, the “orientation
21   program [was] a job application process” and the drivers were not entitled to pay. Id. at
22   604-05.
23          Focusing on the same two factors of “expectation of pay” and “job prospects upon
24   completion,” there are genuine disputes of fact regarding the FLSA’s application to the
25   first day of orientation. Regarding Plaintiffs’ “expectation of pay,” some Plaintiffs were
26   promised pay but others were not. In fact, some Plaintiffs attended the first day knowing
27   they would not be paid. (Doc. 216-2 at 6). The present record does not explain what
28   attendees generally believed regarding their entitlement to pay. In other words, the present


                                                   -4-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 5 of 12



 1   record does not disclose whether each side has cherry-picked individuals who were
 2   promised pay or individuals who knew they would not be paid. None of the individuals
 3   have been examined and cross-examined in front of a fact-finder regarding their
 4   expectations. And because there are more than 10,000 Plaintiffs, reliance on a cold record
 5   to determine the veracity of a few individuals’ expectations is especially inappropriate.
 6          As for “job prospects upon completion,” the evidence viewed in the light most
 7   favorable to Swift shows there are also disputes of material fact regarding those
 8   expectations. As explored in the Court’s prior Order, some of Swift’s communications
 9   with Plaintiffs can be read as indicating that attendance at the orientation was merely the
10   first day of long-term employment. But those communications did not explicitly promise
11   long-term employment and a reasonable jury might conclude those communications did
12   not implicitly promise such employment. In addition, up to 30% of the individuals who
13   attended the first day of orientation were immediately dismissed. If accurate, that supports
14   Swift view that the first day was primarily aimed at determining individuals’ eligibility to
15   work and was not merely the first day of expected long-term employment.
16          Viewed in the light most favorable to Swift, there are genuine disputes of fact
17   regarding the two factors the court of appeals invoked in Nance. Beyond those two factors,
18   there are also disputes of fact regarding other aspects of the first day that prevent summary
19   judgment. For example, there are disputes of fact regarding what happened on the first
20   day. Swift had a model schedule for the first day but the actual contents of that day appears
21   to have varied from terminal to terminal. (Doc. 216-5 at 11). Some Plaintiffs described
22   the first day of orientation as involving no activities beyond basic qualification tests.2   In
23   contrast, other Plaintiffs testified the first day largely tracked Swift’s model schedule.3 A
24   2
       As described by one Plaintiff, the first day consisted of “nothing” beyond sitting around
     and taking “a drug test and -- and a physical.” (Doc. 216-2 at 20). Another Plaintiff
25   testified similarly that the first day only involved completing “tax papers and . . .
     documents,” along with taking a drug test and physical. (Doc. 216-2 at 11).
26   3
       One Plaintiff described the first day as the attendees being placed “into a room and we
     basically stayed in that room all day while we had a drug testing, DOT physical, and then
27   basically watched some PowerPoints, [and] watched some videos.” (Doc. 216-2 at 81).
     Another Plaintiff described the first day as consisting of attendees rotating between
28   computers, drug testing, and watching “insanely boring videos.” Those videos were “how
     the company got started and just a little bit of background on SWIFT . . . the owner of

                                                  -5-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 6 of 12



 1   fact-finder must determine what actually occurred on the first day and whether the
 2   “economic reality” of that day is that of employee-employer or applicant-employer.
 3          The uncertainty regarding what occurred on the first day, together with the
 4   uncertainty regarding Plaintiffs’ expectations regarding pay and long-term employment,
 5   means the Court cannot resolve the compensability of the first day as a matter of law. This
 6   aspect of Plaintiffs’ claim must go to trial.
 7          II.    Studying Was Compensable
 8          Plaintiffs believe they should have been paid for the time they were logged as
 9   “sleeper berth” but were studying in preparation for the Swift-specific final tests. It is
10   undisputed Swift, and Plaintiffs’ mentors, stressed to Plaintiffs the importance of studying
11   and preparing for the final tests. (Doc. 216-2 at 174). It is also undisputed some Plaintiffs
12   studied during the behind-the-wheel training, including while they were logged as “sleeper
13   berth.” Swift did not require Plaintiffs spend a specific amount of time studying but neither
14   did Swift prohibit Plaintiffs from studying while they were logged as “sleeper berth.”
15          In the previous Order the Court concluded the correct approach to Plaintiffs’
16   studying time was to evaluate the studying under 29 C.F.R. § 785.27.4 (Doc. 207 at 30).
17
     SWIFT and what his dream was kind of thing. (Doc. 216-2 at 108).
18   4
        In the previous summary judgment proceedings, Swift argued it did not need to
     compensate Plaintiffs for studying because “Swift conditioned its offer of employment to
19   [Plaintiffs] on their successfully completing the training program, including passing all the
     final tests.” (Doc. 207 at 28). Swift cited cases from the First and Sixth Circuits that held
20   employers could require new hires obtain EMT certifications or attend an OSHA safety
     course to remain employed. (Doc. 207 at 29). The Court concluded those cases were not
21   applicable because “unlike the EMT certifications or OSHA safety course . . . Plaintiffs
     could not complete the tests before applying to work for Swift.” (Doc. 207 at 30). Swift
22   now claims the Court misunderstood the facts and it only requires individuals take the tests
     if they have “not successfully completed a driver training program at another motor carrier
23   or [have] less than three months experience behind the wheel.” (Doc. 216 at 16). In other
     words, Swift argues the “precondition[s]” in the other cases are “indistinguishable from
24   Swift’s precondition.” (Doc. 216 at 16). But the preconditions in the other cases remain
     ones involving independent certifications while Swift’s precondition is either experience
25   at other carriers or passage of Swift’s tests. Extending the reasoning by the First and Sixth
     circuits to general “experience” or employer-specific testing would create an
26   inappropriately broad exemption to general FLSA requirements. Under Swift’s reasoning,
     an employer could argue all studying in advance of employer-specific testing is non-
27   compensable because it is merely an alternative to a set amount of experience. Neither the
     First nor Sixth circuit cases reach this far and Swift has not offered any other authority
28   supporting such an evasion of the normal requirement that employer-specific studying be
     compensated.

                                                     -6-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 7 of 12



 1   That regulation provides:
 2                 Attendance at lectures, meetings, training programs and similar
                   activities need not be counted as working time if the following
 3                 four criteria are met:
 4                       (a) Attendance is outside of the employee's regular
                   working hours;
 5
                          (b) Attendance is in fact voluntary;
 6
                           (c) The course, lecture, or meeting is not directly related
 7                 to the employee's job; and
 8                       (d) The employee does not perform any productive
                   work during such attendance.
 9
10   In 2009, the Department of Labor issued an Opinion Letter addressing whether “time spent
11   outside normal working hours” studying for employer-required “training programs,
12   seminars, and classes is compensable hours worked under the Fair Labor Standards Act.”
13   2009 WL 649017. Citing many previous Opinion Letters, the 2009 letter concluded “[t]he
14   particular circumstances determine whether time spent studying for the training programs
15   outside the classroom after normal work hours is compensable.” In general, however,
16   studying “not required by the employer” is not compensable. For example, if “employees
17   voluntarily do extra work at home on their own to bolster their ability,” the time spent on
18   that extra work is not compensable. But if extra work at home “is a requirement of a
19   compensable training class,” employees must be paid for that extra work. Id. Importantly,
20   an employer cannot “sit back and accept the benefits” of studying off-the-clock. Id. “The
21   mere promulgation of a rule against [studying while off-the-clock] is not enough.
22   Management has the power to enforce the rule and must make every effort to do so.” Id.
23   (quoting 29 C.F.R. § 785.13).
24         In the present case, even viewing the facts in the light most favorable to Swift,
25   Plaintiffs studied while logged as “sleeper berth” and Swift (through Plaintiffs’ mentors)
26   knew of that work. Swift attempts to avoid liability by claiming it had “a compliant study-
27   time policy of requiring studying to be logged as compensable on-duty time.” (Doc. 216
28   at 21); (Doc. 216-2 at 166). But even accepting that as true, Swift has not provided any


                                                  -7-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 8 of 12



 1   explanation why it was permissible to “sit back and accept the benefits” of Plaintiffs’
 2   uncompensated studying. 29 C.F.R. § 785.13. Notwithstanding a formal policy, Swift had
 3   an obligation to prohibit uncompensated work. Swift has not pointed to any evidence of
 4   its efforts to do so. Plaintiffs are entitled to summary judgment that time spent studying
 5   while logged as “sleeper berth” was compensable.
 6          This ruling will likely have very minimal impact on Swift’s liability. Under the
 7   Court’s previous ruling that much of the time logged as “sleeper berth” should have been
 8   compensated, Plaintiffs will be required to establish they studied during the time they were
 9   correctly logged as “sleeper berth.” That is, they were studying during the permissible
10   eight-hour period.
11          III.   Remaining Course of this Litigation
12          The parties have submitted a joint statement outlining the remaining issues in this
13   case. Before addressing the parties’ submission, it is important to explore Swift’s behavior
14   in effectively consenting to the collective trial of some issues.
15          In the Case Management Report submitted very early in this case, Plaintiffs
16   explained they planned to seek conditional certification of this case as a collective action.
17   (Doc. 31 at 4). Swift responded that it planned on “opposing conditional certification and
18   if unsuccessful, later moving to decertify the class.” (Doc. 31 at 13). Based on the parties’
19   representations, the Court issued a Rule 16 Scheduling Order that included case
20   management deadlines, including deadlines for Plaintiffs to seek conditional certification
21   and for any motion to decertify. (Doc. 36 at 4). Swift’s deadline for filing a motion to
22   decertify was generous in that it was set for three months after the close of discovery.
23          Plaintiffs filed their motion for conditional certification by the Court-imposed
24   deadline. (Doc. 60). The Court granted that motion in August 2017. (Doc. 103). Because
25   the certification changed the contours of the litigation, the Court extended most of the case
26   management deadlines, including the deadlines for completing all discovery and for
27   Swift’s motion to decertify. (Doc. 121). After the extension, Swift’s motion to decertify
28   was due no later than September 14, 2018. (Doc. 121 at 4).


                                                  -8-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 9 of 12



 1          In August 2018, the parties filed cross-motions for summary judgment. On August
 2   28, 2018, Swift moved to extend the deadline for its motion to decertify. (Doc. 171). That
 3   motion argued Swift could not “meaningfully brief whether decertification [would be]
 4   appropriate” until the Court resolved the cross-motions for summary judgment. After
 5   hearing from Plaintiffs, the Court denied Swift’s request. The Court pointed out that Swift
 6   had proposed the initial schedule and had not previously identified any disagreement with
 7   it. More importantly, the Court observed Swift’s own motion for summary judgment
 8   argued all Plaintiffs were similarly situated in that they had been subject to certain uniform
 9   policies. Given that, the Court noted there was no reason to believe a motion to decertify
10   could succeed and it would be inappropriate to extend the deadline for Swift to file a
11   baseless motion. (Doc. 176 at 2). The Court’s denial of Swift’s request to extend the
12   deadline was made prior to the September 14, 2018 deadline. Accordingly, if Swift still
13   thought decertification was appropriate, it could have filed a motion to decertify. Swift
14   chose not to do so.
15          Despite this history, Swift now states it plans on filing a motion to decertify at some
16   unidentified time in the future. Swift has not explained why it did not file its motion by
17   the applicable deadline and it appears Swift has long known the grounds on which it now
18   claims it will seek decertification. A motion to decertify would likely delay final resolution
19   of this litigation and, given Swift’s own arguments regarding certain uniform policies, there
20   is very little chance decertification would be appropriate regarding all issues. That being
21   said, it appears that some aspects of Plaintiffs’ damages cannot be resolved on a collective
22   basis. That does not mean, however, that formal decertification is necessary.
23          Returning to the parties’ joint statement regarding the issues that remain pending,
24   the parties seem to agree the Court must resolve the following:
25             1. The amount of damages owed to each Plaintiff for the time they
                  were logged as “sleeper berth” in excess of 8 hours per day.
26
27             2. The amount of damages owed to each Plaintiff for the time
                  spent studying while logged as “sleeper berth.”
28


                                                 -9-
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 10 of 12



 1             3. Whether the first day of orientation was compensable.
 2
               4. Whether Plaintiffs were able to get five uninterrupted hours of
 3                sleep and the adequacy of the sleeper berth.
 4
               5. Whether Swift’s compensation practices were adopted in good
 5                faith.
 6
     The Court will address each of these issues.
 7
        1. Determining Sleeper Berth Damages
 8
            Having ruled Plaintiffs are entitled to pay for sleeper berth hours in excess of eight,
 9
     the only remaining issue is the amount of damages owed to each Plaintiff. Plaintiffs
10
     retained David Breshears, a forensic account, to present expert evidence regarding the
11
     proper calculation of these damages. Breshears calculated the damages “on an employee-
12
     by-employee and workweek-by-workweek basis.” (Doc. 215 at 4). Swift now claims it
13
     “disputes that Mr. Breshears’ calculation is an accurate basis for proving minimum wage
14
     damages, and reserves the right to challenge Mr. Breshears’ testimony and opinion under
15
     Daubert or otherwise.” (Doc. 215 at 5). Swift has not, however, identified any dispute
16
     regarding damages that must proceed to trial. That is, Swift seems to believe Breshears’
17
     calculations are inaccurate but it has not offered any explanation for that belief.
18
            Plaintiffs will be directed to file a motion seeking the amount of damages for the
19
     excess time Plaintiffs were logged as “sleeper berth.” Swift can counter with whatever
20
     arguments they believe appropriate. Assuming Swift disputes Plaintiffs’ assessment of
21
     damages, Plaintiffs can file a reply.
22
        2. Studying Time Damages
23
            Plaintiffs are entitled to damages for time they spent studying while logged as
24
     “sleeper berth.” Given that Plaintiffs will already be compensated for any hours in excess
25
     of eight in which they were logged as “sleeper berth,” it is unclear whether Plaintiffs will
26
     be entitled to any additional compensation. But assuming some additional compensation
27
     is owed, Plaintiffs will need to prove the amount of time each individual studied materials
28
     during the eight hours he was appropriately logged as “sleeper berth.” Plaintiffs will be

                                                 - 10 -
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 11 of 12



 1   required to file a statement outlining how they propose proving the amount of liability for
 2   each class member. Swift will be allowed to respond and Plaintiffs reply.
 3      3. First Day of Orientation
 4          As set out earlier, the compensability of the first day of orientation must proceed to
 5   trial. At present, this issue appears to be one that can be proven on a collective basis.
 6      4. Uninterrupted Sleep and Adequacy of Sleeper Berth
 7          Whether individuals were able to get five hours of uninterrupted sleep seems likely
 8   to require individualized inquiries. Plaintiffs will be required to file a statement outlining
 9   how they propose proving liability for each class member under this theory.
10          The adequacy of the sleeper-berth appears to present an issue of law, not of fact.
11   Plaintiffs have not focused on this issue during this case and it is unclear why they did not
12   move for summary judgment on this issue. Plaintiffs will be required to file a statement
13   outlining how they plan on proving the inadequacy of the sleeper berth facilities.
14      5. Good Faith of Compensation Policies
15          Because Swift had uniform compensation policies applicable to all Plaintiffs,
16   Swift’s good faith in adopting those policies can be resolved in a single proceeding.
17   Therefore, this issue will be resolved at trial along with any other issue that can be resolved
18   on a collective basis.
19          IV.    Request to Extend Case Management Deadlines
20          On April 26, 2019, the parties filed a “Joint Stipulation to Request Re-Setting
21   Pretrial Schedule.” (Doc. 219). According to that document, Swift plans on filing a motion
22   pursuant to 28 U.S.C § 1292(b) to certify for interlocutory appeal the Court’s order
23   “holding sleeper berth time to be compensable.” Thus, the parties requested the Court
24   impose deadlines for filing and briefing that motion. The parties also requested the Court
25   reset the deadlines for all pretrial submissions.
26          The parties’ proposal for briefing Swift’s motion for interlocutory appeal will be
27   granted but the case will not be stayed pending submission of that briefing. Thus, Plaintiffs
28   will be required to file their motion regarding sleeper berth damages as well as their


                                                 - 11 -
     Case 2:16-cv-00576-ROS Document 220 Filed 05/30/19 Page 12 of 12



 1   statement regarding studying time, uninterrupted sleep, and adequacy of the sleeper berth.
 2   The deadline for pretrial submissions will be vacated and reset in a later order once the
 3   Court resolves the appropriate scope of the trial.
 4          Accordingly,
 5          IT IS ORDERED the Motion for Summary Judgment (Doc. 213) is DENIED IN
 6   PART and GRANTED IN PART.
 7          IT IS FURTHER ORDERED the Stipulation to Request Re-Setting Pretrial
 8   Schedule (Doc. 219) is DENIED.
 9          IT IS FURTHER ORDERED the deadline for submission of pretrial documents
10   is VACATED to be reset by later order.
11          IT IS FURTHER ORDERED no later than June 10, 2019, Swift shall file its
12   motion regarding interlocutory appeal. Plaintiffs shall file their opposition no later than
13   June 17, 2019, and Swift shall file its reply no later than June 24, 2019.
14          IT IS FURTHER ORDERED no later than June 10, 2019, Plaintiffs shall file a
15   motion requesting damages be awarded based on time in the sleeper berth in excess of eight
16   hours. The response and reply shall be filed in compliance with the local rules for motion
17   practice.
18          IT IS FURTHER ORDERED no later than June 10, 2019, Plaintiffs shall file a
19   statement of no more than twenty pages addressing how they plan to prove the studying
20   time damages as well as the amount of uninterrupted sleep and the adequacy of the sleeper
21   berth facilities. The response and reply shall be filed in compliance with the local rules for
22   motion practice.
23          Dated this 30th day of May, 2019.
24
25
26                                                        Honorable Roslyn O. Silver
27                                                        Senior United States District Judge

28


                                                 - 12 -
